Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A Steering Control Device” in claims 1-6.
“A Steering Unit” in claims 1 and 3.
“A Steering-side control unit” in claim 1.
“A Steering Force Component Calculation Unit” in claim 1.
“A Reaction Force Component Calculation Unit” in claims 1 and 6.
“A Restriction Reaction Force Calculation Unit” in claims 1, 3 and 4.
“An Additional Torque calculation unit” in claim 2.
“An End Reaction Force Calculation Unit” in claim 3.
“An Obstacle Contact Reaction Force Calculation Unit” in claim 4.
“An Axial Force Calculation Unit” in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Additionally, forces and torques on the steering wheel or axis will be considered synonymous.  Removing a force in one direction will be synonymous with adding a force in the other direction, especially if a net force is being calculated by force values in both directions being summed together and applied by a single motor.


Claim Rejections - 35 USC § 112
Claim 5 recites the limitation "the additional torque" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The torque is referred to and described within claim 2, but claim 5 is not dependent upon claim 2.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US Pub 2015/0353127 A1), hereafter referred to as Takeda, in light of Kodera (Us Pub 2017/0021858 A1) in light of Kawase et al (US Pub 2012/0330510 A1), hereafter known as Kawase.

For Claim 1, Takeda teaches A steering control device that controls a steering system configured such that power transmission is disconnected between a steering unit and a turning unit that turns steered 5wheels in accordance with a steering force input to the steering unit, the steering control device comprising: ([0035], Fig 1)
a steering-side control unit that controls an operation of a steering-side motor that applies a steering reaction force, the steering reaction force being a force against the steering force input to the steering unit; wherein:  ([0036])
10the steering-side control unit includes 
a steering force component calculation unit that calculates a steering force component that is a force applied in a same direction as a steering torque input to the steering system, and ([0119-0120])
a reaction force component calculation unit that calculates a reaction force 15component that is a force applied to the steering system in an opposite direction to the steering torque; ([0053-0054])
the steering-side control unit calculates a target reaction force torque representing a target value of the steering reaction force, based on the steering force component and the reaction force component;  ([0118-0121], Figures 22 and 23.  A reaction command is sent to the motor. Both assistance and resistance values are used to calculated it.)
Takeda does not teach 20the reaction force component calculation unit includes a restriction reaction force calculation unit that calculates a restriction reaction force for restricting steering that turns the steered wheels in at least one direction when turning of the steered wheels in at least one direction is restricted; and 
when turning of the steered wheels in at least one direction is restricted, the steering 25force component calculation unit makes an absolute value of the steering force component smaller compared to when turning of the steered wheels is not restricted.  
Kodera, however, does teach the reaction force component calculation unit includes a restriction reaction force calculation unit that calculates a restriction reaction force for restricting steering that turns the steered wheels in at least one direction when turning of the steered wheels in at least one direction is restricted; and ([0031], a reaction force can be applied to the wheel when the wheel approaches the upper angle limit value.  The decision that the upper angle limit is being reached and the determination that the wheel must be limited is a restriction, and the decision to apply that force makes it a restriction reaction force)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Takeda’s steering method with Kodera’s teaching of creating a reaction force that restricts the steering of the wheel when it is determined beneficial to restrict steering in a direction because, in the situation where a limit is being reached for steering, or more steering in direction is undesirable, a force in the opposite direction would assist in steering away from an undesirable direction.
Kawase, however, does teach the steering 25force component calculation unit makes an absolute value of the steering force component smaller compared to when turning of the steered wheels is not restricted. ([0061]  When approaching the limits of the turning range of the steering wheel, assistance is removed.  This also qualifies as restricting the turning of the wheel, as it is removing assistance that makes it easier.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Takeda’s steering method with Kawase’s method of removing steering assistance when it is deemed useful to restrict the steering of a wheel because, if you are approaching a turning limit or other reason to restrict steering, removing assistance will make it more difficult to turn the wheel in that direction and perhaps allow a more gradual stop then maintaining or increasing assistance.

For Claim 2, modified Takeda teaches The steering control device according to claim 1, wherein: 
the steering force component calculation unit includes an additional torque 31 calculation unit that calculates an additional torque applied in the same direction based on the steering torque; and ([0119-0120])
Modified Takeda does not teach the additional torque calculation unit sets an absolute value of the additional torque to zero when steering of the steered wheels in at least one direction is restricted.  
Kawase, however, does teach the steering 25force component calculation unit makes an absolute value of the steering force component smaller compared to when turning of the steered wheels is not restricted. ([0061]  When approaching the limits of the turning range of the steering wheel, assistance is removed.  This also qualifies as restricting the turning of the wheel, as it is removing assistance that makes it easier.)
Therefore it would be obvious that the additional torque calculation unit sets an absolute value of the additional torque to zero when steering of the steered wheels in at least one direction is restricted.  It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Kawase’s teaching of lowering the assistance to removing it entirely because if you want to restrict the movement of the steering wheel very heavily, you may want to go as far as applying a resistance force instead of an assistance force.  In that situation, having any assistance force at all, even if it is used to calculate a net force, would be counterproductive.

For Claim 3, modified Takeda teaches The steering control device according to claim 1, 
Takeda does not teach wherein the restriction reaction force calculation unit includes an end reaction force calculation unit that calculates an end reaction force as the restriction reaction force when a steering angle of a steering wheel coupled to the steering unit exceeds a steering angle threshold specified for the steering 10system.  
Kodera, however, does teach wherein the restriction reaction force calculation unit includes an end reaction force calculation unit that calculates an end reaction force as the restriction reaction force when a steering angle of a steering wheel coupled to the steering unit exceeds a steering angle threshold specified for the steering 10system.  ([0031], a reaction force can be applied to the wheel when the wheel approaches the upper angle limit value.  The decision that the upper angle limit is being reached and the determination that the wheel must be limited is a restriction, and the decision to apply that force makes it a restriction reaction force)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Takeda’s vehicle steering method with Kodera’s method of limiting steering when an angle threshold has been reached because in an example where the wheels of the vehicle cannot turn anymore due to mechanical constraints, an accurate feel of the situation would be delivered to the driver by a restriction of steering in that direction.

For Claim 5, modified Takeda teaches The steering control device according to claim 1, wherein the steering force component calculation unit calculates the steering force component, based on the steering torque and the additional torque.  ([0119-0120], Figures 22 and 23)

For Claim 6, modified Takeda teaches The steering control device according to claim 1, wherein the reaction force component calculation unit includes an axial force calculation unit that calculates an axial force applied to a steered shaft with the steered wheels coupled thereto in the opposite direction, and calculates the reaction force component based on the inferred tire lateral force and 25restriction reaction force.  ([0035-0037], Figure 1, [0053-0054], Figure 3)
	Takeda does not teach that the reaction force component is based on the axial force.
	Takeda does teach, however, that in a conventional SBW system, the tire lateral force is inferred from axial force. ([0069])
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Takeda’s steering system with the conventional SBW system Takeda references because, while the axial forces may increase discomfort for the driver, they may provide a more accurate idea to the driver of the forces acting upon the outside of the vehicle.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in light of Kodera, in light of Kawase, in light of Kim et al (US Pub 2019/0126971 A1), hereafter known as Kim.
For Claim 4, modified Takeda teaches The steering control device according to claim 1,
Modified Takeda does not teach wherein the restriction reaction force calculation unit includes an obstacle contact reaction force calculation unit that calculates an obstacle contact reaction force as the restriction reaction force when at least 15one of the steered wheels is turned and brought into contact with an obstacle.  
Kim, however, does teach wherein the restriction reaction force calculation unit includes an obstacle contact reaction force calculation unit that calculates an obstacle contact reaction force as the restriction reaction force when at least 15one of the steered wheels is turned and brought into contact with an obstacle.  ([0068-0072]  Kim has a variety of responses to the wheels coming into contact with an obstacle.  A reaction force can be produced, the wheel can be locked to prevent further turning, and feedback can be reduced.)  
Therefore, it would be obvious to one of ordinary skill in the art to combine Takeda’s steering method with Kim’s reactions in response to the wheels hitting an obstacle because in a situation where an object has been hit, a reaction force in the opposite direction would both alert the driver to the issue and also help steer away from the object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barthomeuf et al (US Pub 2016/0221601 A1), Chino et al (US Pub 2006/0200290 A1), and Iwami et al (US Pub 2019/0185055 A1) all relate to removing assistance forces or adding resistance forces to steering wheels when certain angles or thresholds are met.
Hwang et al (US Pub 2020/0130733 A1) relates to a steer by wire system having a maximum turning angle.
Kunihiro et al (US Pub 2013/0226412 A1) relates to assistance and resistance torques on a steering system.
Engels et al (US Pub 2019/0367074 A1) relates to a Steer by wire system and forces that act upon the steering wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664